297 F.2d 782
111 U.S.App.D.C. 371
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STANT LITHOGRAPH, INC., Respondent.
No. 16412.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 5, 1961.Decided Nov. 2, 1961.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Mr. Glen M. Bendixsen, Attorney, National Labor Relations Board, of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Messrs. Stuart Rothman, General Counsel, National Labor Relations Board, Dominick L. Manoli, Associate General Counsel, National Labor Relations Board, Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, and Frederick U. Reel, Attorney, National Labor Relations Board, at the time the brief was filed, were on the brief, for petitioner.  Mr. Warren Davison, Attorney, National Labor Relations Board, also entered an appearance for petitioner.
Miss Helen F. Humphrey, Washington, D.C., for respondent.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a petition by the National Labor Relations Board for enforcement of its order of April 5, 1961, directed against the respondent Stant Lithograph, Inc.  The facts and circumstances are closely similar to those in Poole Foundry & Machine Co. v. National Labor Relations Board, 192 F.2d 740 (4th Cir. 1951), cert. denied, 342 U.S. 954, 72 S.Ct. 626, 96 L.Ed. 709, enforcing the order of the Board in 95 N.L.R.B. 34.  We agree with the reasoning of the Poole decision, and find no material distinction between that case and this.  The present order of the Board will accordingly be


2
Enforced.